Case 2:17-cv-10721-JTM-JVM Document 296-80 Filed 12/16/20 Page 1 of 6




                   EXHIBIT 87
Case 2:17-cv-10721-JTM-JVM Document 296-80 Filed 12/16/20 Page 2 of 6

  1                     CRIMINAL DISTRICT COURT
  2                    FOR THE PARISH OF ORLEANS
  3                        STATE OF LOUISIANA
  4
  5
  6      STATE OF LOUISIANA                 CASE NO. 536-436
  7         VERSUS
  8      ISAAC JONES
  9
 10
 11
 12                       Transcript of the Court
 13                  Proceedings held on the 13th day of
 14                  November, 2017, in the above-entitled
 15                  matter, before the HONORABLE LAURIE A.
 16                  WHITE, Judge presiding.
 17
 18
 19
 20      APPEARANCES:
 21
 22                  JASON NAPOLI, ESQ.,
 23                       Assistant District Attorney,
 24                       Parish of Orleans
 25
 26
 27
 28
 29
 30
 31
 32      REPORTED BY:     SANDRA T. MINUTILLO, CCR
                                                               INDEF00967
Case 2:17-cv-10721-JTM-JVM Document 296-80 Filed 12/16/20 Page 3 of 6

  1                  THE COURT:
  2                        Deputies, call the names
  3                  "Lazania Baham and "Dinika Baham."
  4                  Are they here today?
  5                  MR. NAPOLI:
  6                        Can the Court please check the
  7                  record to see if there's service?
  8                  THE COURT:
  9                        You can.
 10                  THE DEPUTY:
 11                        No response, your Honor.
 12                  MR. NAPOLI:
 13                        Judge, can I go back to 536-436?
 14                  Judge, in Case 536-436, the sheriff's
 15                  deputy, while I was up at the bench,
 16                  said that there was no response.
 17                  THE COURT:
 18                        On those two names, Deputy?
 19                  THE DEPUTY:
 20                        No response, your Honor.
 21                  THE COURT:
 22                        Thank you.
 23                  MR. NAPOLI:
 24                        Judge, in the court record, it
 25                  reflects that both Lazania Baham and
 26                  her daughter, Dinika Baham, were
 27                  served in court to appear on this
 28                  date.    It's now 11:25.      Neither of
 29                  them has appeared.       We would like the
 30                  minute entry and the docket matter to
 31                  reflect that, despite receiving
 32                  service, both of those individuals,
                                                               INDEF00968
Case 2:17-cv-10721-JTM-JVM Document 296-80 Filed 12/16/20 Page 4 of 6

  1                   Lazania Baham and Dinika Baham,
  2                   failed to appear in court.
  3                   THE COURT:
  4                        Anything else?      Because you're
  5                   going to want to get a material
  6                   witness bond on these people
  7                   eventually.
  8                   MR. NAPOLI:
  9                        Right.    We've already had one
 10                   material witness bond --
 11                   THE COURT:
 12                        We're moving towards it.
 13                   MR. NAPOLI:
 14                        But, Judge, based on the fact
 15                   that it is 11:30.      They both received
 16                   lawful service from the Deputy
 17                   Sheriff.
 18                   THE COURT:
 19                        I'm just not going to issue a
 20                   warrant today because you're not
 21                   going to trial.
 22                   MR. NAPOLI:
 23                        Okay.    How should be proceed
 24                   then?   We would be requesting a
 25                   warrant for each of their arrests
 26                   based on the disregard of lawful
 27                   service.
 28                   THE COURT:
 29                        Are they witnesses in a murder
 30                   case?
 31                   MR. NAPOLI:
 32                        Yes.     They are witnesses in a
                                                               INDEF00969
Case 2:17-cv-10721-JTM-JVM Document 296-80 Filed 12/16/20 Page 5 of 6

  1                   case in which two individuals were
  2                   murdered and a nine year-old was
  3                   shot.    They're also -- At least
  4                   Dinika Baham is an essential witness
  5                   in the attempted murder.
  6                   THE COURT:
  7                          I don't want to issue it just
  8                   now.    I want you to attempt through
  9                   your victim advocates to contact
 10                   these people.      There's phone numbers
 11                   and everything.
 12                   MR. NAPOLI:
 13                          Okay.   Can we just please have
 14                   it noted in both the minute entry and
 15                   the docket master --
 16                   THE COURT:
 17                          Yes.    Absolutely.
 18                   MR. NAPOLI:
 19                          -- that both of them received
 20                   lawful service and both of them
 21                   failed to appear today.
 22                   THE COURT:
 23                          Yes, and it's moving to the
 24                   material witness bond stage.
 25                   MR. NAPOLI:
 26                          Thank you, Judge.
 27
 28
 29
 30
 31
 32
                                                               INDEF00970
     Case 2:17-cv-10721-JTM-JVM Document 296-80 Filed 12/16/20 Page 6 of 6

 1                   C E R T I F I C A T E
 2
 3
 4          I, SANDRA T. MINUTILLO, CCR, employed as
 5    an Official Court Reporter for Section "K" of
 6    the Criminal District Court for the Parish of
 7    Orleans, State of Louisiana, as the officer
 8    before whom this testimony was taken in the
 9    matter of State of Louisiana vs ISAAC JONES,
10    Case No. 536-436, do hereby certify that this
11    testimony was reported by me in the stenotype
12    method, was prepared and transcribed by me, and
13    is the true and correct transcript to the best
14    of my understanding.
15          The transcript has been prepared in
16    compliance with transcript format guidelines
17    required by statute or by rules of the board or
18    by the Supreme Court of Louisiana.
19          I am not related to counsel or to the
20    parties herein nor am I otherwise interested in
21    the outcome of this matter.
22
23
                            _____________________________
                            SANDRA T. MINUTILLO, CCR
24
25
26
27
28
29
30
31
32
                                                                    INDEF00971
